  Case 1:19-cr-00068-PLM ECF No. 30 filed 09/04/19 PageID.72 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

          Plaintiff,                        Case No. 1:19−cr−68

   v.                                       Hon. Paul L. Maloney

JONATHAN RYAN LEDOUX,

          Defendant.
                                      /

        ORDER FOR RESTRICTED ACCESS TO FORENSIC REPORT
                              and
                 SETTING COMPETENCY HEARING

         This court has received a forensic report dated September 4, 2019
regarding the defendant's competency to stand trial and criminal responsibility
at the time of the offense, which was ordered pursuant to 18 U.S.C. §§ 4241
and 4242. It is common federal practice to restrict access to such reports to
protect the privacy of the mental health information. See, e.g., United States v.
Weston, 194 F.3d 145, 146 (D.C. Cir. 1999); United States v. Shlater, 85 F.3d
1251, 1254 (7th Cir. 1996). Accordingly:
       IT IS ORDERED that a Competency Hearing is scheduled for September
10, 2019 at 11:00 AM before Magistrate Judge Ellen S. Carmody, 650 Federal
Building, Grand Rapids, MI. If an agreement of the parties is reached, a
stipulation should be filed with the court no later than September 9, 2019.
        IT IS FURTHER ORDERED that the Clerk shall docket said report for
use in this matter under restricted access, allowing counsel of record and the
United States Probation Office access to the report, and shall restrict the report
from public inspection.


Dated: September 4, 2019                             /s/ Ellen S. Carmody
                                                    ELLEN S. CARMODY
                                                    Ellen S. Carmody U.S. Magistrate
                                                    Judge
